Powell, P.J., of the Twelfth Appellate District, sitting by assignment of the Chief Justice pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.
Young, J., of the Twelfth Appellate District, sitting by assignment of the Chief Justice pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.
Walsh, J., of the Twelfth Appellate District, sitting by assignment of the Chief Justice pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.
 JUDGMENT ENTRY
The assignments of error properly before this court having been ruled upon as heretofore set forth, it is the order of this court that the judgment or final order herein appealed from be, and the same hereby is, affirmed.
It is further ordered that a mandate be sent to the Montgomery County Court of Common Pleas for execution upon this judgment and that a certified copy of this Judgment Entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Stephen W. Powell, Presiding Judge
William W. Young, Judge, James E. Walsh, Judge